Citation Nr: 0614803	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  00-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by muscle spasms of and nerve damage in the chest, 
back, upper extremities, and lower extremities, now diagnosed 
as benign muscle fasciculations.

2.  Entitlement to service connection for bilateral cervical 
radiculopathy, claimed as an undiagnosed illness.

3.  Entitlement to service connection for residuals of a 
right biceps injury.

4.  Entitlement to a disability rating in excess of 10 
percent for a scar as a residual of an appendectomy and 
secondary wound closure.

5.  Entitlement to a disability rating in excess of 10 
percent for bursitis of the left hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1970 and from December 1990 to September 1991.  He 
also had additional service in the Naval Reserve from April 
1966 to October 1966 and from September 1970 to September 
1979, and additional service in the Army National Guard from 
September 1979 to December 1990 and reportedly from September 
1991 to 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Buffalo, New York.  The veteran appeared before a 
Decision Review Officer at a hearing at the RO in August 2000 
and later appeared before the undersigned Veterans Law Judge 
at a hearing in Washington, DC, in April 2004.  Transcripts 
of the testimony are associated with the claims file.

The case was remanded by the Board to the RO, via the Appeals 
Management Center (AMC) in August 2004.  

All issues (except for entitlement to service connection for 
a disorder manifested by muscle spasms of and nerve damage in 
the chest, back, upper extremities, and lower extremities, 
now diagnosed as benign muscle fasciculations) are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's benign muscle fasciculations are, as likely as 
not, due to pyridostigmine bromide exposure during active 
military service.


CONCLUSION OF LAW

A disability manifested by benign muscle fasciculations was 
incurred as a result of service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he developed a disorder manifested 
by muscle spasm and nerve damage in the chest, back and 
extremities during service, as a result of receiving 
pyridostigmine during service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005). This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In a February 2005 opinion, the veteran's private physician 
noted that the veteran had been a patient in his office since 
1996 and that he suffered from spontaneous fasciculations 
involving his legs.  The veteran's doctor indicated that 
muscle fasciculations were, in particular, a well known side 
effect of pyridostigmine bromide.  The doctor further opined 
that, because the veteran did not have the symptoms prior to 
December 1990, the fasciculations were at least as likely as 
not related to taking pyridostigmine during his period of 
active duty from December 1990 to September 1991 in the 
Persian Gulf.  

At a June 2005 VA neurological examination, the VA doctor 
noted the veteran's persistent complaints of fasciculations 
which initially affected the chest and low back, and then the 
upper and lower extremities.  The veteran reported the onset 
of symptoms when he returned from the Gulf War.  The veteran 
described the symptoms of fasciculations in his legs when 
both legs are at rest.  The veteran also reported that the 
fasciculations were quite uncomfortable, sometimes preventing 
sleep; and during fasciculations of the upper extremities, he 
often dropped things.  On examination, the veteran had marked 
fasciculations at rest in the gastrocnemius bilaterally, the 
left upper extremity, and the chest and paralumbar muscles.  
The impression was benign fasciculations involving the chest, 
back, upper extremities, and lower extremities.  The VA 
examiner opined that it was at least as likely as not that 
the fasciculations disorder was related to the period of 
active service from December 1990 to December 1991; it was at 
least as likely as not that the fasciculations were related 
to the pyridostigmine bromide pills that were administered 
during that period of service.  

At a September 2005 VA neurological examination, the examiner 
noted that the veteran had marked fasciculations send in the 
gastrocnemius bilaterally, the deltoids, biceps, triceps, 
pectoralis, and latissimus dorsi bilaterally.  The veteran 
appeared restless and continuously moved.  The impression was 
benign fasciculations.  The examiner noted that he was given 
pyridostigmine, which was known to work at the neuromuscular 
junction.  The examiner noted that dysregulation of the nerve 
with the muscular junction could result in fasciculations; 
and chronic administration of pyridostigmine had been shown 
both theoretically and in clinical practice to result in 
benign fasciculations.  Thus, the examiner opined that it was 
at least as likely as not that the pyridostigmine exposure in 
the military caused his benign fasciculations.  

The Board observes that the private physician's specialized 
medical opinion as well as the VA examination medical opinion 
are supported by documented medical evidence and sound 
medical principles and knowledge.  

The Court has held that the Board may consider only 
independent medical evidence to support its findings.  The 
Board is not free to substitute its own unsubstantiated 
medical conclusion to refute a medical opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Under the 
circumstances, the medical opinions appear to be entirely 
adequate and there are no medical opinions of record that 
contradict the above noted opinions.  Thus, the Board 
concludes that service connection for benign fasciculations, 
previously characterized as a disorder manifested by muscle 
spasms of and nerve damage in the chest, back, upper 
extremities, and lower extremities is warranted.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  


ORDER

Service connection for benign fasciculations of the chest, 
back, upper extremities and lower extremities is granted.  


REMAND

With regard to the other issues on appeal, the Board finds 
that the veteran was not afforded the proper procedural due 
process, and thus, a decision on the merits these claims 
would result in potential prejudice to the veteran.  

Specifically, the veteran seeks entitlement to service 
connection for bilateral cervical radiculopathy, claimed as 
an undiagnosed illness; entitlement to service connection for 
residuals of a right biceps injury; entitlement to a 
disability rating in excess of 10 percent for a service-
connected scar as a residual of an appendectomy and secondary 
wound closure; and entitlement to a disability rating in 
excess of 10 percent for service-connected bursitis of the 
left hip.

Pursuant to the October 2004 remand, the veteran was afforded 
a series of VA examinations between June 2005 and October 
2005, including neurological examinations, a joints 
examination and a scars examination.  Nevertheless, the AMC 
did not thereafter re-adjudicate the issues before sending 
the case back to the Board.  In other words, the AMC neither 
issued a rating decision nor a supplemental statement of the 
case (SSOC) with regard to the issues on appeal, subsequent 
to the receipt of this evidence.  As required by 38 C.F.R. §§ 
19.31 and 19.37 (2005), that omission must be rectified prior 
to the Board proceeding.

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Thus, despite any previous duty-to-assist letters during the 
course of this appeal with regard to service connection and 
increased ratings, the downstream issues of effective date 
and initial rating must now be addressed on remand because of 
the Court's ruling in Dingess/Hartman.  As such, the RO/AMC 
must now provide the veteran with proper notice, and assist 
the veteran in the development of his claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO/AMC should readjudicate the 
veteran's claims for entitlement to 
service connection for bilateral cervical 
radiculopathy, claimed as an undiagnosed 
illness; entitlement to service 
connection for residuals of a right 
biceps injury; entitlement to a 
disability rating in excess of 10 percent 
for a service-connected scar as a 
residual of an appendectomy and secondary 
wound closure; and entitlement to a 
disability rating in excess of 10 percent 
for service-connected bursitis of the 
left hip.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of all of the relevant evidence 
and a citation and discussion of the 
applicable laws and regulations in 
accordance with 38 C.F.R. §§ 19.31 and 
19.37.  He should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


